DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 06/29/22 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 3-6, 21, 23-25, 29-30 and 35 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 3-6 and 21, the prior art discloses a semiconductor package structure as generally recited in independent claim 3 (see for example previous claim 1 rejection as for all the limitations of said previous claim 1 recited in independent claim 3). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor package structure wherein the device package further has a fourth surface connected to the second surface, and a common edge of the second surface and the fourth surface comprises a third portion exposed from the shielding layer by a third length that is different from the first length.
Re claims 23 and 35, the prior art discloses a semiconductor package structure as generally recited in independent claim 23 (see for example previous claim 1 rejection as for all the limitations of said previous claim 1 recited in independent claim 23). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor package structure wherein the second portion of the shielding layer has an inclined bottom surface.
Re claims 24-25 and 29-30, the prior art discloses a semiconductor package structure as generally recited in independent claim 24 (see for example previous claim 1 rejection as for all the limitations of said previous claim 1 recited in independent claim 24). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor package structure wherein a portion of the second surface is exposed from the shielding layer and has a tapered shape.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899